Citation Nr: 1011088	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-31 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left ankle 
disorder and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from October 1958 to 
December 1964.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In May 2006, the Veteran testified during a 
hearing at the RO before the undersigned.  A transcript of 
the hearing is of record.  In a June 2006 decision, the Board 
denied the Veteran's request to reopen his previously denied 
claim for service connection for a left ankle disorder.

The Veteran appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In that litigation, a Memorandum Decision was issued in 
October 2008 by the Court averring that remand was required 
to afford the Board an opportunity to provide an adequate 
statement of the reasons and bases as to why testimony from 
the Veteran, his brother and sister, and a comrade, was not 
new and material.  The Court vacated the Board's decision and 
remanded the matter.  A copy of the Court's Memorandum 
Decision in this case has been placed in the claims file.

This decision addresses only whether the evidence submitted 
is new and material. Because the claim is reopened, and 
development not yet complete, the remainder of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the Veteran of any further action that is 
required on his part.


FINDINGS OF FACT

1.  In a December 1997 rating decision, entitlement to 
service connection for a left ankle disorder was denied, 
finding that, although service treatment records reflected 
left ankle incidents, they were considered acute and 
transitory, and the Veteran did not provide medical evidence 
that he had a chronic residual left ankle disability related 
to service.  The Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
December 1997 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a left ankle disorder.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision that denied entitlement 
to service connection for a left ankle disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The additional evidence presented since the December 1997 
rating decision is new and material, and the claim of 
entitlement to service connection for a left ankle disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

Regulations implementing the VCAA are set forth at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
provided guidance regarding the notice requirements mandated 
by the VCAA. While further development is ordered below, the 
current record is sufficient to resolve the question of 
whether the claim should be reopened.  Hence, the Board need 
not address at this time whether VA has complied with this 
statute.

II. New and Material Evidence

In a December 1997 decision, the RO denied entitlement to 
service connection for a left ankle disorder on the basis 
that, while service treatment records reflected left ankle 
incidents, they were considered acute and transitory, and the 
evidence did not show that the Veteran had a chronic residual 
left ankle disorder related to service. The Veteran was 
advised of the determination but did not appeal.  The RO's 
decision is final.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
the present case, this means that the Board must look at all 
the evidence submitted since the RO's December 1997 decision 
that was the last final adjudication that disallowed the 
appellant's claim.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In March 2004, the RO received the Veteran's request to 
reopen his previously denied claim for service connection for 
a left ankle disorder.  The evidence added to the record 
since the RO's December 1997 decision includes VA and non-VA 
medical records, dated from 1988 to 2005, some duplicative of 
those previously considered by the RO, records considered by 
the Social Security Administration (SSA) in conjunction with 
the Veteran's claim for disability benefits, written 
statements from the Veteran, his brother and sister, and a 
service comrade, and the Veteran's oral testimony in support 
of his claim.  

Amongst the new medical records is a February 2004 private 
medical record that notes that the Veteran had a long-
standing history regarding his left ankle and reported a 
"distant injury" in service.  It was also noted that he had 
a work-related left ankle injury that ultimately led to left 
ankle fusion in 1996.  The clinical impression was post 
fusion mild subtalar degenerative joint disease and mild 
transverse tarsal degenerative joint disease.  On an 
accompanying medical form completed by the physician at that 
time, it was noted that the Veteran's injury occurred in 
November 1988.

Also added to the record are October 2004 signed statements 
from the Veteran's brother and sister, to the effect that the 
Veteran did not have a left ankle problem prior to entering 
service.  In March 2005, the Veteran submitted a signed 
statement from R.V.M., his service comrade at Ft. Hood, 
Texas, who recalled that the Veteran injured his left ankle 
while on maneuvers and wore a cast on it.

The evidence added to the record since the December 1997 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic residual 
disability due to service, the private and VA medical 
records, reflecting diagnoses of a left disorder, along with 
the statements from the Veteran, his sister and brother, and 
his service comrade, relates to an unestablished fact 
necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted.  The issue of entitlement to 
service connection for a left ankle disorder is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant' s claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As 
noted below, the Board is requesting additional development 
with respect to the underlying claim for service connection 
for a left ankle disorder, and will issue a final decision 
once that development is complete, if the case is ultimately 
returned to the Board.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left ankle disorder, 
is reopened.


REMAND

The Veteran seeks service connection for a left ankle 
disorder.  In written statements in support of his claim, and 
during his May 2006 Board hearing, he said that he was struck 
by a military jeep in service and suffered lacerations on 
both legs.  He testified that x-rays were performed and that 
he wore a cast for about three weeks (see hearing transcript 
at pages 3 and 9).  (His March 2004 written statement 
indicates that he was treated at a Ft. Hood, Texas, hospital 
and that his left ankle was placed in a cast for eight 
weeks.)  

The Veteran further testified that his left ankle was injured 
in the accident, that he continued to experience left ankle 
problems since his discharge from service, and that a 1989 
post-service accident worsened his existing left ankle 
problem (see hearing transcript at pages 6-7).  He said that 
he initially sought post service medical treatment in 1964 or 
1964, but the deceased physician's records were unavailable 
(Id. at 12-13).  The Veteran indicated that he continued to 
have ankle problems and purchased orthopedic shoes on his own 
prior to his 1989 accident (Id. at 14).  

In support of his claim, the Veteran submitted signed 
statements from R.V.M., his service comrade, who recalled 
that the Veteran injured his left ankle and wore a cast, and 
from his brother and sister, to the effect that he had no 
left ankle problems prior to service.

Lay evidence is competent and sufficient to establish a 
diagnosis of a condition only where (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service treatment records indicate that, in March 1962. the 
Veteran sustained a right ankle sprain and wore a short 
walking cast for two weeks.  An April 1962 radiographic 
report reflects a provisional diagnosis of ankle sprain and 
that results of an x-ray of the right ankle were negative.

A May 1963 service treatment record indicates that, 14 months 
earlier, the Veteran was hit by a jeep on the right ankle and 
results of x-rays were negative.  Subsequent clinical entries 
describe treatment for right ankle pain.  

A September 1963 radiographic report indicates that the 
Veteran complained of pain across the left ankle.  

On a report of medical history completed in October 1964, 
when the Veteran was examined for separation, it was noted 
that he had a sprained ankle three years earlier.  

Post-service, an October 1988 private medical record reflects 
the Veteran's treatment for a left ankle disorder.  October 
and November 1992 private medical records indicate that the 
Veteran experienced a work-related left ankle injury in 1989, 
and sustained another injury in 1993, when he slipped off a 
ladder.  

In his May 1994 claim for SSA disability benefits, the 
Veteran said that his initial injury occurred in 1987 when he 
sprained his left ankle; that he underwent arthoscopy in 
December 1989 and was diagnosed with synovitis; and, that he 
had surgery in 1993.  In December 1994, the SSA found the 
Veteran totally disabled and unable to work due to left ankle 
villonodular synovitis. 

An April 1996 private medical record includes an impression 
of left ankle arthritis for which surgery was advised.  The 
physician indicated that this was the same problem as the 
work-related injury for which he previously treated the 
Veteran.

But, in February 2004, a private physician noted that the 
Veteran gave a long history of left ankle injury and reported 
a "distant injury" in service.  

In his January 2005 notice of disagreement, the Veteran 
reported that he sustained a left ankle injury in service, 
although his service medical records showed bilateral ankle 
injury.  In his September 2005 substantive appeal, the 
Veteran reiterated that his left ankle was injured in service 
"and had multiple castings".  

Here, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine the etiology of any 
left ankle disorder found to be present to include whether 
any in-service injury or event caused or contributed, or pre-
disposed him, to a post-service left ankle injury.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center and any other appropriate state 
and federal agency, and request all 
medical records regarding the Veteran's 
treatment for a left ankle injury at a 
hospital at Ft. Hood, Texas, in 
approximately 1962 or 1963.  The AMC 
should document in writing all record 
requests.  If any records are 
unavailable, the Veteran and his 
attorney should be so notified in 
writing.

2.	Schedule the Veteran for a VA 
examination to determine the etiology 
any left ankle disorder found to be 
present.  The claims folder should be 
available to the examiner prior to 
entry of any opinions.  A complete 
history of the claimed left ankle 
disorder, including both in service and 
post-service injuries, should be 
obtained from the Veteran.  All 
indicated tests and studies should be 
completed and all clinical findings 
reported in detail.  Based on a through 
review of the claims folder, and the 
examination findings, the examiner 
should provide an opinion to address 
the following.

a.	The examiner should identify if 
the Veteran has a diagnosed left 
ankle disorder, including left 
ankle villonodular synovitis, left 
ankle arthritis, or another ankle 
disorder.

b.	If a left ankle disorder is 
diagnosed, the examiner is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed left ankle 
disorder was caused by military 
service (including the findings 
noted in the May and September 
1963 and October 1964 service 
treatment records), rather than 
entirely due to any post-service 
intercurrent injury he sustained 
in 1988/89 and/or 1993, or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50-
50 probability).  In reaching his 
opinion, the examiner should 
specifically review and address 
the medical evidence indicating 
intercurrent post-service on-the-
job injury in 1988/1989 and/or 
1993.  

c.	Taking into consideration the 
findings noted in the May and 
September 1963 and October 1964 
service treatment records, the 
examiner is requested to render an 
opinion as to whether it is at 
least as likely as not that an 
inservice-left ankle event or 
injury pre-disposed the Veteran to 
a subsequent post-service left 
ankle injury, or whether such a 
relationship is unlikely.  If the 
examiner is unable to answer this 
question without resorting to 
speculation, that should be so 
stated. 

d.	A rationale should be provided for 
all opinions rendered.  The 
examination report should indicate 
if the examiner reviewed the 
Veteran's medical records.  

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

3.	The RO/AMC should review the medical 
opinion obtained to ensure that the 
Board's remand directives have been 
accomplished.  The case should be 
returned to the examiner if all the 
questions posed are not answered.

4.	Adjudicate the Veteran's claim for 
service connection for a left ankle 
disorder, on a de novo basis.  If the 
benefits sought on appeal remain 
denied, the Veteran and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the April 
2006 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


